DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 7 June 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-11 are pending for examination.
Claims 1, 3 and 6 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 7 June 2022.
Amendments to the drawings have not been submitted with the amendment filed 7 June 2022.
Interview Summary
The reply filed on 7 June 2022 includes a complete and accurate record of the substance of the 5 April 2022 interview. 
Response to Arguments
Applicant’s amendment with respect to the objection to the title of the invention has been fully considered and is persuasive.  The objection to the title of the invention as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see pages 10 and 11 of the Remarks, filed 7 June 2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see page 11 of the Remarks, filed 7 June 2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see page 11 of the Remarks, filed 7 June 2022, with respect to the objection to claim 3 have been fully considered and are persuasive.  The objection to claim 3 as set forth in the previous Office action has been withdrawn.
Applicant’s amendment and corresponding arguments, see pages 11 and 12 of the Remarks, filed 7 June 2022, with respect to the rejection of claims 1-11 on the ground of nonstatutory double patenting have been fully considered and are persuasive.  The rejection of claims 1-11 on the ground of nonstatutory double patenting as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see pages 12-20 of the Remarks, filed 7 June 2022, with respect to the rejections of claims 1-11 under 35 USC § 103 have been fully considered and are persuasive.  The rejections of claims 1-11 under 35 USC § 103 as set forth in the previous Office action has been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        18 June 2022